Citation Nr: 0419172	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-05 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

The propriety of the initial 10 percent evaluation assigned 
for the veteran's service-connected hypertension.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to April 
2002 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted service connection and assigned an 
initial 10 percent evaluation for hypertension, from May 1, 
2002. 

The issues of earlier effective date for hypertension and an 
increased evaluation for residuals of a hysterectomy are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

From the May 2002 effective date of the grant of service 
connection to the present, the veteran's hypertension has 
been manifested by diastolic blood pressure readings 
predominantly below 100 and systolic pressure readings 
predominantly below 160.  The veteran requires continuous 
medication to control her hypertension, and the record shows 
the hypertension has been under control since the effective 
date of the grant of service connection.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for hypertension since the date of the establishment of 
service connection have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ , 4.1, 4.3, 4.7, 4.104, 
Diagnostic Code 7101 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA),  now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  The record 
reflects that the relevant evidence in this case has been 
developed to the extent possible.  All referenced VA 
outpatient treatment records have been requested, and all 
available records have been obtained.  The RO has regularly 
undertaken efforts to assist her throughout the claims 
process by obtaining evidence necessary to substantiate her 
claim, to include affording her a comprehensive VA 
examination, which has been associated with the claim files.  
The veteran has not identified additional relevant evidence 
that has not already been sought and associated with the 
claims files.  The Board does not know of any additional 
relevant evidence, which is available.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claim and that VA has fulfilled its 
obligation to assist her in the development of the relevant 
evidence.  

Recent decisions of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) (Pelegrini I) and Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II), stand 
for the proposition that the plain language of [VCAA] 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In the present 
case, notice was given the veteran in a May 2002 letter prior 
to the rating action in October 2002.  She was advised of the 
applicable law and regulations in the February 2003 statement 
of the case.

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claimant has 
sufficient notice of the type of information needed to 
support said claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000, has been satisfied with 
respect to said issue on appeal.  Accordingly, appellate 
review may proceed without harm or prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).  
The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

Where the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected hypertension is rated under 
38 C.F.R. § 4.104, Diagnostic Code 7101, for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension).  A 10 percent evaluation is warranted for 
diastolic pressure predominately 100 or systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent disability evaluation requires diastolic 
readings of predominantly 110 or more or; systolic readings 
of 200 or more.  A 40 percent disability evaluation required 
diastolic readings of predominantly 120 or more.  A 60 
percent disability evaluation required diastolic readings of 
predominantly of 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2003).

Factual Background

Service medical records show the onset of hypertension during 
military service in 1983 with blood pressure readings ranging 
from 100 to 162 systolic and diastolic readings of 62 to 106.  
The veteran was prescribed medication to control her 
hypertension.  It appears that all of the diastolic readings 
were below 110.  None of the systolic readings were 200 or 
more.  At the time of her retirement examination in April 
2002 she remained on medication and had a blood pressure 
reading of 108/68.

During post service VA examination in June 2002, the veteran 
reported that she has been treated for hypertension for the 
last 17 years with medication.  This was very well controlled 
and has not presented any complication in terms of eye 
problems, heart trouble or kidney trouble.  Blood pressure 
readings at the time of examination were 113/75, 113/73 and 
103/70.  

A service department outpatient treatment record in August 
2002 contains a blood pressure reading of 105/65.were  

Analysis

The veteran's hypertension is currently rated as 10 percent 
disabling under Diagnostic Code 7101.  To receive the next 
higher rating of 20 percent, the diastolic pressure must be 
predominantly 110 or more, or the systolic pressure must be 
predominantly 200 or more.

Based on a review of the above evidence, the Board concludes 
that entitlement to an evaluation in excess of 10 percent is 
not warranted.  Post service diastolic blood pressure 
readings, have been consistently in the area of 65-70 and 
clearly below 110.  The veteran has not been found to have a 
systolic pressure of 200 or more on any VA examination or 
outpatient treatment record.  Simply stated, the veteran's 
hypertension is well-controlled on medication, and the 
highest blood pressure reading reported during the course of 
the appeal was 113/75, which warrants a 10 percent rating 

In making its determination, the Board has considered the 
veteran's assertions, which are considered credible insofar 
as the veteran described her current symptoms and beliefs 
that her service-connected hypertension is more severe than 
reflected in the current rating.  However, her blood pressure 
readings have been significantly less than the required 
levels for a compensable rating.  Thus, in the absence of 
findings establishing diastolic pressure readings 
predominantly of 110 or more or systolic pressure readings 
predominantly of 200 or more, the Board concludes that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veteran's hypertension.  
Moreover, as the veteran's hypertension does not meet the 
criteria for the next higher 20 percent evaluation, it 
follows that she also is unable to meet the criteria for any 
higher evaluation.

Under the circumstances, the Board concludes the current 
level of disability shown is encompassed by the rating 
assigned and with due consideration to the provisions of 38 
C.F.R. § 4.7, a higher evaluation is not warranted for any 
portion of the time period under consideration.  The Board 
has considered staged ratings, under Fenderson v. West, 12 
Vet. App. 119 (1999), but concludes that they are not 
warranted. 


ORDER

An evaluation in excess of 10 percent for hypertension is 
denied.


REMAND

In October 2002 the RO granted service connection for 
residuals of hysterectomy.  In her VA Form 9, received in 
February 2003 the veteran indicated disagreement with the 
evaluation assigned for the disorder.  She also questioned 
the effective date assigned for service connection for 
hypertension (the award is effective May 1, 2002, the day 
following her separation from service), and this should be 
explained to the veteran.  Her statement is construed as a 
notice of disagreement.  The RO has not issued a statement of 
the case on these issues.

In such cases, the appellate process has commenced and the 
veteran is entitled to a statement of the case on the issue.  
See Pond v. West, 12 Vet. App. 341 (1999); Manlicon v. West, 
12 Vet. App. 238 (1999).  Accordingly, the issues of 
entitlement to an initial rating in excess of 10 percent for 
residuals of hysterectomy and an earlier effective date for 
service connection for hypertension must be remanded to 
afford the veteran due process.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran has been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra), she should be given 
the opportunity to respond.

2.  The RO should furnish the veteran 
with a statement of the case (SOC) 
covering the issues of an increased 
evaluation for hysterectomy residuals and 
entitlement to an effective date earlier 
than May 1, 2002 for an award of service 
connection for hypertension.  The RO 
should assure that the veteran is given 
notice of all steps required to appeal 
that issue, as outlined under 38 U.S.C.A. 
§ 7105 (West 2002).  The SOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal, 
including VCAA and any other legal 
precedent. The veteran must be given an 
opportunity to complete the steps 
necessary to complete the appeal.  If 
there is no substantive appeal submitted, 
the appeal is not completed and the issue 
should not be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



